Sykes, J.,
delivered the opinion of the court.
The Straight Bayou drainage district was established in 1916 by decree of the chancery court of Yazoo county, under chapter 269, Laws of 1914 (Hemingway’s Code, section 4434, et seq.). The land comprised in this drainage district at that time was situated in the counties of Yazoo and Sharkey. There was no appeal from the order of the chancellor establishing the district as *862provided in section 3 of this act, and commissioners were duly appointed according to the provisions of the act. Humphreys county was created in 1918 by an act of the legislature. The land in this drainage district which had previously been situated in Yazoo county was all given to Humphreys county under this act. The land in this drainage district is now in the counties of Humphreys and Sharkey. Subsequent to the creation of Humphreys county and in 1919, the commissioners of this drainage district in due form gave notice that an assessment of betterments would be made. Such assessment was duty made by the commissioners and a report thereof made to the chancery court of Yazoo county. Notice was given as provided by the act to landowners that objections could be made and would be heard by the chancellor on a certain day. On that day there were no objections filed, and the chancellor affirmed and approved this assessment, from which judgment the appellant prosecuted this appeal.
The sole question presented to this court for decision is whether or not the chancery court of Yazoo county has jurisdiction to administer and supervise the affairs of this drainage district now, since no part of the district is now in Yazoo county. Under chapter 348, Laws of 1918, creating Humphreys county, there is no provision relating to drainage districts previously organized. Section 13 of this act provides:
“That all suits, both civil and crimina], now pending in the circuit ánd chancery courts of Washington Holmes, Yazoo, Sharkey and Sunflower counties shall remain and be finally determined in said courts.”
The general scheme of chapter 269, Laws of 1914, makes the proceding for the establishment and administration of the drainage district a judicial proceeding. Section 1 of this act provides for the giving of notice looking-to the organization of the district and to hearing objections, and the court, or the board of super*863visors, has to determine the sufficiency of the petition and pass upon the objection, etc. Section 3 provides that the order of the board of supervisors (or the chancellor or chancery court) establishing said district shall have all the force of a judgment and gives the right to appeal. Under this section the organization of the district by the chancery court of Yazoo county was a judicial act. In a broad sense of the word it was a “pending suit” in this court at the time of the decree organizing the district. After its organization, however, under this act there are many other things to be done, namely, the appointment of commissioners, the plan of the drainage district, the improvements to be made, and the assessment of betterments. Commissioners are appointed who attend to the administrative duties, who make reports to the chancery court, and there contests can be had áncl judicially determined. These contests are judicial questions and part of the general scheme and plan of administering the affairs of the drainage district.
At the time of the creation of Humphreys county, it is true there was no litigated question then pending before the chancellor in this matter for decision. The reports, however, of the commissioners and the assessments for betterments, had not been made. We think in its broad sense that this was a pending civil suit under section 13 of the act creating Humphreys county, and therefore that the chancery court of Yazoo county has jurisdiction of the affairs of this drainage district. One of the definitions of a “suit” in law in 37 Oye. pp. 522 and 523, is, “A proceeding in a court of justice for the enforcement of a right.” Another, “any legal proceeding of a civil kind; an action of any kind in a court of justice, whether commenced by writ, bill, or petition.” In defining what is a “suit” Chief Justice Marshall, in the ease of Weston v. City of Charleston, 2 Pet. 449, 7 L. Ed. 481, said;
*864‘ ‘ The term is certainly a very comprehensive one, and is understood to apply to any proceeding in a court of justice by which an individual pursues that remedy in a court of justice which the law . affords him. Themodes of proceeding may be various, but if a right is litigated between parties in a court of justice, the proceding by which the decision of the court is sought is a suit;”
The distinction between a mere proceeding administrative in its character, and a suit, is thus defined in the opinion in the case of Upshur County v. Rich, 135 U. S. 407, 10 Sup. Ct. 651, 34 L. Ed. 196:
‘ ‘ The principle to be deduced from, these cases is that a proceding, not in a court of justice, but carried on by executive officers in the exercise of their proper functions, as in the valuation of property for the-just distribution of taxes or assessments, is purely administrative in its character, and cannot, in any just sense, be called a suit; and that an appeal in such a case to a board of assessors or commissioners having no judicial powers, and only authorized to determine questions of quantity, proportion, and value, is not a suit; but that such an appeal may become a suit if made to a court or tribunal having power to determine questions of law and fact, either with or without a jury, and there are parties litigant to contest the case on the one side and the other.”
In the establishment of this district there were parties litigant with the right to contest the formation of the district. The chancery court as a judicial act passed upon the legality, regularity, and sufficiency of the proceedings establishing the district. Whether or not there was an actual contest over the formation of the district is not shown by the record and would in point of fact make no difference, as his decree establishing the district was a judicial act. The laws under which the district was formed expressly provide for the con-*865tinned jurisdiction of the court to pass upon the questions presented to it during the life of the district. It continues to be a pending suit.
A case very much in point is that of State ex rel. v. Riley, 203 Mo. 175, 101 S. W. 567, L. R. A. (N. S.) 900, which holds that the proceeding in the formation of a drainage district pending in a circuit court under the laws of the state of Missouri is a civil suit.
There may arise during the existence of the drainage district many different questions for adjudication, but all of the proceedings form a pending suit.
There is another reason, however, why the decree of the lower court must be affirmed, and that is this: Chapter 269, Laws of 1914, confers jurisdiction upon the chancery court where the land is comprised in more than one county. By this act the chancery court is empowered to continue this jurisdiction during the life of the drainage district. There is no provision whatever in the act transferring the jurisdiction to any other court under any conditions. There is nothing in the act prescribing any manner in which the court may lose this jurisdiction once acquired. The question is purely a statutory one, and the legislature has conferred this power in this case upon the chancery court of Yazoo county, and this court will continue to have jurisdiction of the affairs of this drainage district, unless the Legislature sees fit to deprive it of this' jurisdiction.
The decree of the lower court is affirmed.

Affirmed.